                                       Case 3:17-cv-05659-WHA Document 636 Filed 12/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   FINJAN, INC.,
                                  11                  Plaintiff,                           No. C 17-05659 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   JUNIPER NETWORK, INC., et al.,                      ORDER REFERRING MATTER TO
                                                                                           UNITED STATES MAGISTRATE
                                  14                  Defendants.                          JUDGE
                                  15

                                  16        The matter of attorney’s fees is REFERRED to Magistrate Judge Nathanael Cousins for

                                  17   settlement. The parties shall nonetheless proceed with the current briefing schedule.

                                  18        IT IS SO ORDERED.
                                  19

                                  20   Dated: December 2, 2020.

                                  21

                                  22
                                                                                             WILLIAM ALSUP
                                  23                                                         UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
